998 F.2d 775
Irma Jean PEREZ, Plaintiff-Appellant,v.Wayne A. SIMMONS, James Nalls, Thomas Miller, Marks Meske,and City of Santa Barbara, Defendants-Appellees.
No. 86-6663.
United States Court of Appeals,Ninth Circuit.
Aug. 2, 1993.

Before HUG, ALARCON, and KOZINSKI, Circuit Judges.


1
The opinion filed in this case on August 31, 1989, Perez v. Simmons, 884 F.2d 1136 (9th Cir.1989), was amended by an order filed April 18, 1990, Perez v. Simmons, 900 F.2d 213 (9th Cir.1990).   A typographical error in that order may lead to confusion as to the sentence to be changed on page 1142 of the original opinion.

Therefore, the order is corrected to read:

2
Following a petition for rehearing filed by the Government, the opinion in this case, filed August 31, 1989, Perez v. Simmons, 884 F.2d 1136 (9th Cir.1989), is amended as follows:


3
Page 1140, first paragraph in the second column.   The last sentence should be modified to read:


4
"However, if the officers did not have reasonable grounds for believing that Albert resided in the apartment, the search was illegal under Steagald [v. United States, 451 U.S. 204, 68 L. Ed. 2d 38 (1981) ]."


5
Page 1142, first paragraph in the first column.   The second sentence in the first paragraph, commencing with the word "Unless," should be modified to read:


6
"Unless a jury finds that the officers had reasonable grounds for believing that Albert was a co-resident of the apartment, and for believing that Albert was in the apartment at the time, see Payton [v. New York], 445 U.S.   at 603, 100 S.Ct.  [1371] at 1388 [63 L. Ed. 2d 639 (1980) ], the search was in violation of Irma Perez's constitutional rights."